El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El Banco Territorial y Agrícola de Puerto Rico y la Maryland Casualty Company establecieron en este pleito apelación contra la sentencia que los condena a pagar al ape-lado Agustín Centeno la cantidad de $435 como indemniza-ción por daños y perjuicios.
Para traer ante nosotros la prueba del juicio optaron los apelantes por que la transcripción de la evidencia fuera hecha por el taquígrafo de la corte. El taquígrafo radicó en la corte inferior la transcripción de la evidencia el 5 de julio de 1932 y la corte señaló el 9 de septiembre del mismo año para su aprobación. No comparecieron las partes ese día y fue señalado nuevamente para el 26 del mismo mes y año. En ese día comparecieron los apelantes pero el acto fue sus-pendido por estar en vacaciones el juez de la corte que había de aprobar la transcripción de la evidencia. Desde esa fecha, 26 de septiembre de 1932, no se hizo gestión alguna para esa aprobación y en 10 de mayo de 1934 nos presentó escrito el apelado para que desestimemos esa apelación por falta de prosecución.
En dos ocasiones suspendimos la vista de esa petición, la primera vez a instancia de todas las partes, y la segunda a solicitud de los apelantes. La vista tuvo lugar el 2 del pre-sente mes y año, habiendo presentado antes de ella los ape-lantes la transcripción de los autos para su apelación en la que figura la transcripción de la evidencia con su aprobación en 4 de junio de este año.
Los apelantes tratan de justificar la tardanza en la apro-bación de la transcripción de la evidencia alegando que el banco apelante fue puesto en sindicatura el 29 de septiembre de 1932: que el abogado del síndico del banco estuvo enfermo por mucho tiempo y murió en junio de 1933: que otro abo-*155gado del síndico nada pudo hacer porque los papeles del banco en el pleito los tenía otro abogado, qnien falleció a fines de 1933: qne en 15 de abril de 1934 el síndico del banco fné sustituido por el Banco de Puerto Rico, siendo nombrado un nuevo abogado para el actual síndico: y que este abogado no tuvo conocimiento de esta apelación basta que le fue notificada la moción de desestimación del apelado.
Los apelantes comparecieron conjuntamente desde el prin-cipio de este pleito representados por dos abogados sin ex-presar si cada uno de ellos representaba a uno de los deman-dados, pero por ciertas manifestaciones obrantes en los autos llegamos a la conclusión de que el abogado Toro Cabañas, que ba fallecido, representaba al banco demandado, y que la Maryland Casualty Company estaba representada por el abo-gado que abora se opone a la moción de desestimación en nombre de los dos apelantes.
Podemos admitir que el becbo de ser puesto en sindica-tura el banco apelante causó algún trastorno en 'esta apela-ción pero los dos años que transcurrieron sin bacer gestión ni él ni la Maryland Casualty Company para tramitar su apelación es tan grande que no lo encontramos justificado, teniendo en cuenta también que el abogado de la Maryland pudo gestionar la aprobación de la transcripción de la evi-dencia y que conociendo su abogado el asunto desde su ini-ciación estaba en condiciones de bacer saber a los abogados de la sindicatura del banco de la apelación que estaba pen-diente y del peligro de que fuera desestimada por falta de prosecución. Por eso no estimamos suficientes las razones alegadas en oposición a la moción del apelado. Además, si los apelantes hubieran comparecido en el primer señalamiento que hizo la corte para el 9 de septiembre de 1932, hubiera sido aprobada la transcripción entonces.

Esta apelación debe ser desestimada.